                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 18, 2021

By ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Tymel Abrams, 20 CR 352 (JMF)

Dear Judge Furman,

        The Government writes on behalf of the parties to provide a status report following the
cancellation of the status conference on June 16, 2021. Unfortunately, immediately prior to that
conference, which was scheduled to occur on an in-person basis in the courthouse, the United
States Marshals Service (“USMS”) informed the Government that due to the prior transfer of the
defendant from the Metropolitan Correctional Center to the Metropolitan Detention Center, which
transfer was not reflected in the records of the USMS, the defendant had not been produced to the
courthouse and would not be available. After conferring with chambers, the parties identified that
the next date on which a status conference could proceed was June 23, 2021 at 10:00 AM, when
the parties will appear again before the Court. In the interim, with the consent of the defendant,
the Government respectfully requests that the Court exclude time under the Speedy Trial Act from
today, June 18, 2021 through June 23, 2021 pursuant to 18 U.S.C. § 3161(h)(7) on the basis that
the ends of justice served by such an exclusion outweigh the best interest of the public and the
defendant in a speedy trial. As stated in their letter dated June 4, 2021, the parties remain optimistic
that a pre-trial disposition is achievable; however, pending the defendant’s consideration of a plea
offer from the Government, the parties had intended to request a date for trial in the fourth quarter
of 2021 or whenever thereafter is possible and to request the exclusion of time pending that date
for trial. For this reason, the time between now and the forthcoming conference is similarly
appropriate to exclude insofar as it is affording the defendant the same opportunity to prepare for
trial as he continues to consider a possible pre-trial disposition.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney


                                         By:
                                               Thomas John Wright
                                               Assistant United States Attorney
                                               (212) 637-2295

Enclosure: Proposed Order

cc: Christopher Flood, Esq. (Counsel to Defendant Tymel Abrams) (by ECF)




       Application GRANTED. Time is excluded between today and June 23, 2021,
       for the reasons stated by the Government and also given the inability, due to
       COVID-19 restrictions, to convene more quickly once the prisoner production
       issue was discovered. The Clerk of Court is directed to terminate ECF No. 41.

                                               SO ORDERED.




                                             June 21, 2021




                                                  2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -   X
                                :
UNITED STATES OF AMERICA        :
                                :     ORDER
          - v. -                :
                                :     S1 20 CR 352 (JMF)
TYMEL ABRAMS,                   :
   a/k/a “Ty,”                  :
                                :
               Defendants.      :
- - - - - - - - - - - - - - - X
     Upon the application of the parties, it is hereby

       ORDERED that time is excluded under the Speedy Trial Act

between June 18, 2021 and June 23, 2021; the Court finds that the

ends   of   justice   served   by   excluding   such   time   outweighs   the

interests of the defendant and the public in a speedy trial because

of the interest of the defendant in considering the possibility of

any pre-trial disposition and preparing for trial.

       SO ORDERED

Dated:      New York, New York
            ____________, 2021
                                    ___________________________________
                                    THE HONORABLE JESSE M. FURMAN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK
